Exhibit 99.1 ORCHID ISLAND CAPITAL ANNOUNCES NOVEMBER 2 OCTOBER 31, 2 · November 2013 Monthly Dividend of $0.135 Per Share · MBS Portfolio Characteristics as of October 31, 2013 Vero Beach, Fla., November 12, 2013 - Orchid Island Capital, Inc. (the “Company”) (NYSE MKT:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of November 2013. The dividend of $0.135 per share will be paid November 27, 2013, to holders of record on November 25, 2013, with an ex-dividend date of November 21, 2013. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”) the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. MBS Portfolio Characteristics Details of the MBS portfolio as of October 31, 2013 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate. · MBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counterparty · MBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2012. MBS Valuation Characteristics (in thousands of $s) Percentage Weighted Realized Current Fair Current of Average Oct 2013 CPR Asset Category Face Value Price Portfolio Coupon (Reported in Nov) As of October 31, 2013 Adjustable Rate MBS $ $ % % % 10-1 Hybrid Rate MBS % % % Hybrid Adjustable Rate MBS % % % 15 Year Fixed Rate MBS % % % 20 Year Fixed Rate MBS % % % 30 Year Fixed Rate MBS % % % Total Fixed Rate MBS % % % Total Pass-through MBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured MBS % % % Total Mortgage Assets $ $ - % % % MBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test (in thousands of $s) (in thousands of $s) Percentage Percentage Fair of Fair of Asset Category Value Portfolio Asset Category Value Portfolio As of October 31, 2013 As of October 31, 2013 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Repurchase Agreement Exposure By Counterparty (in thousands of $s) Weighted % of Average Total Total Maturity Longest Borrowings Debt in Days Maturity Citigroup Global Markets Inc $ % 10 11/22/2013 South Street Securities, LLC % 14 11/25/2013 Suntrust Robinson Humphry, Inc % 7 11/7/2013 Cantor Fitzgerald & Co % 22 11/25/2013 Mizuho Securities USA, Inc % 22 1/10/2014 Pierpont Securities, LLC % 12 11/12/2013 KGS-Alpha Capital Markets, L.P % 17 11/25/2013 Morgan Stanley % 7 11/7/2013 CRT Capital Group, LLC % 26 11/26/2013 Total Borrowings $ % 13 1/10/2014 MBS Risk Measures (in thousands of $s) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)* (+50 BPS)* As of October 31, 2013 Adjustable Rate MBS $ 4 % % $ 60 $ ) Hybrid Adjustable Rate MBS % % ) Total Fixed Rate MBS n/a n/a n/a ) Total Pass-through MBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a 41 ) Structured MBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance End Date (-50 BPS)* (+50 BPS)* Eurodollar Futures Contracts - Short Positions $ Dec-2018 $ ) $ Grand Total $ ) $ ) * Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
